Loring, J.
A motion to dismiss a petition for nullity of marriage on the ground that the petitioner is in contempt for not complying with an order of the court directing him to pay $30 into court for the expenses of the respondent, does not stand on the same footing as a motion to dismiss a common law writ for irregularities not going to the jurisdiction of the court, as the petitioner contends. Such a motion is the proper way of bringing the fact of the contempt to the attention of the court, and need not be filed within the time allowed for pleas in abatement.
The petitioner was entitled to be heard on this motion, and on the record before us we assume that he was heard.

Judgment affirmed.